FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                              OF TRUST ACCOUNTS OF ATTORNEYS


Bank Code     A.                                 660   Clarion FCU
                                                 591   Clearview Federal Credit Union
595   Abacus Federal Savings Bank                 23   CNB Bank
  2   ACNB Bank                                  354   Coatesville Savings Bank
613   Allegent Community Federal Credit Union    223   Commercial Bank & Trust of PA
375   Altoona First Savings Bank                  21   Community Bank (PA)
376   Ambler Savings Bank                        371   Community Bank, NA (NY)
532   AMERICAN BANK (PA)                         132   Community State Bank of Orbisonia
615   Americhoice Federal Credit Union           647   CONGRESSIONAL BANK
116   AMERISERV FINANCIAL                        380   County Savings Bank
648   Andover Bank (The)                         536   Customers Bank
377   Apollo Trust Company

                                                 Bank Code    D.
Bank Code     B.
                                                 339   Dime Bank (The)
558   Bancorp Bank (The)                          27   Dollar Bank, FSB
485   Bank of America, NA
662   Bank of Bird in Hand
415   Bank of Landisburg (The)                   Bank Code    E.
664   BANK UNITED, NA
642   BB & T Company                             500   Elderton State Bank
501   BELCO Community Credit Union               567   Embassy Bank for the Lehigh Valley
652   Berkshire Bank                             541   ENTERPRISE BANK
663   BHCU                                        28   Ephrata National Bank
  5   BNY Mellon, NA                             601   Esquire Bank, NA
392   BRENTWOOD BANK                             340   ESSA Bank & Trust
495   Brown Brothers Harriman Trust Co., NA
161   Bryn Mawr Trust Company (The)
                                                 Bank Code    F.

Bank Code     C.                                 629   1st Colonial Community Bank
                                                 158   1st Summit Bank
654   CACL Federal Credit Union                   31   F & M Trust Company – Chambersburg
618   Capital Bank, NA                           658   Farmers National Bank of Canfield
 16   CBT Bank, a division of Riverview Bank     205   Farmers National Bank of Emlenton (The)
136   Centric Bank                                34   Fidelity Deposit & Discount Bank (The)
394   CFS BANK                                   343   FIDELITY SAVINGS & LOAN ASSOCIATION
623   Chemung Canal Trust Company                       OF BUCKS COUNTY
599   Citibank, NA                               583   Fifth Third Bank
238   Citizens & Northern Bank                   661   First American Trust, FSB
561   Citizens Bank, NA                          643   First Bank
206   Citizens Savings Bank                      174   First Citizens Community Bank
576   Clarion County Community Bank              191   First Columbia Bank & Trust Company
                                                 539   First Commonwealth Bank
504   First Federal S & L Association of Greene          Bank Code    J.
       County
525   First Heritage Federal Credit Union                 70   Jersey Shore State Bank
 42   First Keystone Community Bank                      127   Jim Thorpe Neighborhood Bank
 51   First National Bank & Trust Company of             488   Jonestown Bank & Trust Company
       Newtown (The)                                     659   JPMorgan Chase Bank, NA
 48   First National Bank of Pennsylvania                 72   JUNIATA VALLEY BANK (THE)
426   First Northern Bank & Trust Company
604   First Priority Bank, a division of Mid Penn Bank
592   FIRST RESOURCE BANK                                Bank Code    K.
657   First United Bank & Trust
408   First United National Bank                         651   KeyBank NA
151   Firstrust Savings Bank                             414   Kish Bank
416   Fleetwood Bank
175   FNCB Bank
291   Fox Chase Bank                                     Bank Code    L.
241   Franklin Mint Federal Credit Union
639   Freedom Credit Union
 58   Fulton Bank, NA                                    554   Landmark Community Bank
                                                         542   Linkbank
                                                          78   Luzerne Bank
Bank Code     G.

499   Gratz Bank (The)                                   Bank Code    M.
498   Greenville Savings Bank
                                                         361   M & T Bank
                                                         386   Malvern Bank, NA
Bank Code     H.                                         510   Marion Center Bank
                                                         387   Marquette Savings Bank
402   Halifax Branch, of Riverview Bank                   81   Mars Bank
244   Hamlin Bank & Trust Company                         43   Marysville Branch, of Riverview Bank
362   Harleysville Savings Bank                          367   Mauch Chunk Trust Company
363   Hatboro Federal Savings                            511   MCS (Mifflin County Savings) Bank
463   Haverford Trust Company (The)                      641   Members 1st Federal Credit Union
606   Hometown Bank of Pennsylvania                      555   Mercer County State Bank
 68   Honesdale National Bank (The)                      192   Merchants Bank of Bangor
350   HSBC Bank USA, NA                                  610   Meridian Bank
364   HUNTINGDON VALLEY BANK                             420   Meyersdale Branch, of Riverview Bank
605   Huntington National Bank (The)                     294   Mid Penn Bank
608   Hyperion Bank                                      276   MIFFLINBURG BANK & TRUST COMPANY
                                                         457   Milton Savings Bank
                                                         596   MOREBANK, A DIVISION OF
Bank Code     I.                                                BANK OF PRINCETON (THE)
                                                         484   MUNCY BANK & TRUST COMPANY (THE)
365   InFirst Bank
557   Investment Savings Bank
526   Iron Workers Savings Bank
668   Inspire FCU
Bank Code    N.                                 Bank Code    R.

433   National Bank of Malvern
                                                452   Reliance Savings Bank
168   NBT Bank, NA
                                                220   Republic First Bank d/b/a Republic Bank
347   Neffs National Bank (The)
                                                628   Riverview Bank
434   NEW TRIPOLI BANK
 15   NexTier Bank, NA
636   Noah Bank
                                                Bank Code    S.
638   Norristown Bell Credit Union
666   Northern Trust Co.
439   Northumberland National Bank (The)        153   S & T Bank
 93   Northwest Bank                            316   Santander Bank, NA
                                                460   Second Federal S & L Association of
                                                       Philadelphia
                                                646   Service 1st Federal Credit Union
Bank Code    O.
                                                458   Sharon Bank
                                                462   Slovenian Savings & Loan Association of
653   OceanFirst Bank
                                                       Franklin-Conemaugh
489   OMEGA Federal Credit Union
                                                486   SOMERSET TRUST COMPANY
 94   Orrstown Bank
                                                633   SSB Bank
                                                518   STANDARD BANK, PASB
                                                440   SunTrust Bank
Bank Code    P.
                                                122   Susquehanna Community Bank
598   PARKE BANK
584   Parkview Community Federal Credit Union
                                                Bank Code    T.
 40   Penn Community Bank
540   PennCrest Bank
                                                143   TD Bank, NA
419   Pennian Bank
447   Peoples Security Bank & Trust Company     656   TIOGA FRANKLIN SAVINGS BANK
 99   PeoplesBank, a Codorus Valley Company     182   TOMPKINS VIST BANK
556   Philadelphia Federal Credit Union         609   Tristate Capital Bank
448   Phoenixville Federal Bank & Trust         640   TruMark Financial Credit Union
665   Pinnacle Bank                             467   Turbotville National Bank (The)
 79   PNC Bank, NA
449   Port Richmond Savings
667   Premier Bank                              Bank Code     U.
451   Progressive-Home Federal Savings & Loan
       Association                              483   UNB Bank
637   Provident Bank                            481   Union Building and Loan Savings Bank
456   Prudential Savings Bank                   634   United Bank, Inc.
491   PS Bank                                   472   United Bank of Philadelphia
                                                475   United Savings Bank
                                                600   Unity Bank
Bank Code    Q.                                 232   Univest Bank & Trust Co.


107   QNB Bank
560   Quaint Oak Bank                           Bank Code    V.

                                                611   Victory Bank (The)
Bank Code     W.                                                 PLATINUM LEADER BANKS

119   WASHINGTON FINANCIAL BANK                     The HIGHLIGHTED ELIGIBLE INSTITUTIONS are
121   Wayne Bank                                    Platinum Leader Banks – Institutions that go above
631   Wells Fargo Bank, NA                          and beyond eligibility requirements to foster the
553   WesBanco Bank, Inc.                           IOLTA Program. These Institutions pay a net yield at
494   West View Savings Bank                        the higher of 1% or 75 percent of the Federal Funds
473   Westmoreland Federal S & L Association        Target Rate on all PA IOLTA accounts. They are
476   William Penn Bank                             committed to ensuring the success of the IOLTA
                                                    Program and increased funding for legal aid.
272   Woodlands Bank
573   WOORI AMERICA BANK
630   WSFS (Wilmington Savings Fund Society), FSB
                                                                      IOLTA EXEMPTION

                                                    Exemptions are not automatic. If you believe you
Bank Code     X.
                                                    qualify, you must apply by sending a written request
                                                    to the IOLTA Board’s executive director: 601
                                                    Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Bank Code     Y.                                    Harrisburg, PA 17106-2445. If you have questions
                                                    concerning IOLTA or exemptions from IOLTA, please
577    York Traditions Bank                         visit their website at www.paiolta.org or call the IOLTA
                                                    Board at (717) 238-2001 or (888) PAIOLTA.

Bank Code     Z.




                                                                                   Approved November 2020